 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Longshoremen's Association, AFL-CIO; International Longshoremen's Association,Atlantic Coast District, AFL-CIO; Internation-al Longshoremen's Association, Local 333,AFL-CIO; International Longshoremen's Asso-ciation, Local 953, AFL-CIO and The TerminalCorporation. Cases 5-CC-925 and 5-CC-929June 19, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn December 11, 1979, Administrative LawJudge Charles W. Schneider issued the attachedDecision in this proceeding. Thereafter, the Re-spondents filed exceptions and a supporting brief,and the Charging Party filed a brief in oppositionto the Respondents' exceptions and limited cross-exceptions to the Administrative Law Judge's De-cision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondents, InternationalLongshoremen's Association, AFL-CIO; Interna-tional Longshormen's Association, Atlantic CoastDistrict, AFL-CIO; International Longshormen'sAssociation, Local 333, AFL-CIO; InternationalLongshormen's Association, Local 953, AFL-CIO,individually and collectively, their officers, agents,and representatives shall take the action set forth inthe said recommended Order, except that the at-tached notice shall be substituted for that of theAdministrative Law Judge.CHAIRMAN FANNING, dissenting:For reasons similar to those stated in my dissent-ing opinion in Associated Transport, Inc.,' I disagreewith my colleagues' adoption of the AdministrativeLaw Judge's finding that the Respondents violatedthe Act as alleged. As I expressed in Associatedi 231 NLRB 351, 353 (1977), enforcement denied 613 F.2d 890 (D.C.Cir. 1979), cert. granted 100 S.Ct. 727 (1980).250 NLRB No. 4Transport, an assessment of whether the Rules onContainers and attempts to enforce them are un-lawful requires careful consideration of that historyof containerization which is unique to the port inquestion. Unlike the situation relative to container-ized loads in the Port of New York,2the initialRules on Containers affecting the Port of Balti-more, which is involved here, were adopted whencontainerization in this port was in its infancy andgenerally reflected the agreement that ILA-repre-sented employees at the pier must load and unloadcontainerized loads if to be performed within a 50-mile radius from the center of port.3In my judgment, the work practices and agree-ments embodied in the Rules which the ILA andthe shippers have negotiated in response to the mo-mentous impact which containerization brought tothe Port of Baltimore reflect a valid work preser-vation objective. Because the incidents alleged tobe unlawful here involve the Respondents' effortsto enforce the Rules, I would dismiss the com-plaint.2 The first ILA-New York Shipping Association agreement to containa provision dealing with containerization shipping was adopted in 1959.That agreement expressly recognized the right of the shippers to use anytype of container without restriction or stripping by the ILA.3 The initial Rules on Containers negotiated by the ILA and repre-sentatives of the steamship carriers affecting the Port of Baltimore wereadopted in 1968. Subsequent agreements were not materially different. Inthe Dublin agreement, which was adopted in January 1973 and tookeffect during the 1971 agreement, the ILA recognized an exception andagreed not to claim the right to handle import cargo to be "warehousedin the normal course of business for at least 30 days."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT: (1) induce or encourage em-ployees of Chesapeake Operating Company,Ceres Terminals, Inc., or any other persons, toengage in a strike, or refusal to work or toperform employment services, (2) threaten,coerce, or restrain Chesapeake OperatingCompany, Ceres Terminals, Inc., or any otherperson, in order to force or require any com-pany or person to stop doing business withThe Terminal Corporation, or to stop han-dling, loading, unloading, or dealing withgoods that have been or will be packed or un-packed by The Terminal Corporation.WE HEREBY cancel and withdraw anyorders or instructions given to our members orany other individuals not to load, unload, or8 INTERNATIONAL LONGSHOREMEN'S ASSOCIATION, AFL-CIOhandle cargo packed or to be unpacked byThe Terminal Corporation.WE HEREBY notify our members, and anyother employees or individuals, that we haveno objection to our members or any other em-ployees loading, unloading, or handling cargowhich has been or will be packed or unpackedby The Terminal Corporation.INTERNATIONAL LONGSHOREMEN'SASSOCIATION, AFL-CIOINTERNATIONAL LONGSHOREMEN'SASSOCIATION, ATLANTIC COAST DIS-TRICT, AFL-CIOINTERNATIONAL LONGSHOREMENT'SASSOCIATION, LOCAL 333, AFL--CIOINTERNATIONAL LONGSHOREMEN'SASSOCIATION, LOCAL 953, AFL-CIODECISIONSTATEMENT OF THE CASECHARLES W. SCHNEIDER, Administrative Law Judge:On March 22, 1979, The Terminal Corporation, theCharging Party, filed the unfair labor practice charge inCase 5-CC-925, and on April 10, 1979, the charge inCase 5-CC-929, against International Longshoremen'sAssociation, AFL-CIO; International Longshoremen'sAssociation, Altantic Coast District, AFL-CIO; Interna-tional Longshoremen's Association, Local 333, AFL-CIO; and International Longshoremen's Association,Local 953, AFL-CIO, herein collectively called the Re-spondents, or ILA, alleging violations by the Respond-ents of Section 8(b)(4)(i) and (ii)(B) of the NationalLabor Relations Act, as amended (29 U.S.C. § 158). OnJune 26, 1979, the Regional Director for Region 5 (Balti-more, Maryland) issued an order consolidating the casesand a complaint and notice of hearing. Service of thecharges, the order consolidating, the complaint, and thenotice of hearing, was duly made on the parties. On July9, 1979, the Respondents filed an answer denying thecommission of unfair labor practices.Pursuant to notice, a hearing was held before me inBaltimore, Maryland, on August 27, 28, 29, and 30, 1979.The General Counsel, the Respondents, and the Charg-ing Party appeared and were represented by counsel. Allparties were afforded full opportunity to be heard, to in-troduce and to meet material evidence, to examine andcross-examine witnesses, to present oral argument, and tofile briefs. Briefs, filed by the General Counsel on No-vember 9, and by the Respondents and the ChargingParty on November 13, 1979, have been considered.'Upon consideration of the entire record and the briefs,and my observation of the witnesses and their demeanor,I make the following:I Errors in the transcript are hereby noted and corrected.FINDINGS OF FACT1. THE BUSINESS OF THE EMPLOYERS; THE LABORORGANIZATIONSThe parties stipulated to the following facts in theseregards, which I find and adopt:2III: Terminal, a Maryland corporation, is current-ly engaged in the operation of four public ware-houses in the greater Baltimore, Maryland, metro-politan area.IV: During the past twelve months, a representa-tive period, Terminal derived revenues in excess of$50,000 from the storage of goods which originatedoutside the State of Maryland or from companiesover which the Board would assert jurisdiction onother than an indirect basis.V: Steamship Trade Association of Baltimore,Inc., herein called STA, is an organization com-posed of various steamship lines, steamship agenciesand stevedoring contractors doing business in theBaltimore, Maryland port area, engaged in themovement of freight in interstate and foreign com-merce. It exists for the purpose, among others, ofbargaining collectively on behalf of its employer-members with labor organizations, including, butnot limited to, Respondent[s], concerning wages,hours, working conditions and other conditions ofemployment of the employees of its employer-mem-bers. Among the employer-members of STA areChesapeake Operating Company, herein calledChesapeake, and Ceres Terminals, Inc., hereincalled Ceres, both of which are stevedoring con-tractors. Also, among the employer-members ofSTA is Lavino Shipping Co., a steamship agency,herein called Lavino. During the past twelvemonths, a representative period, employer-membersof STA received in excess of $1,000,000 from thetransportation of cargo in interstate and foreigncommerce.VI: Council of North Atlantic Shipping Associ-ations, herein called CONASA, is, and at all timessince 1971 has been, an association of employershipping associations, including STA, the membersof which are engaged in the business of conductingcollective-bargaining negotiations on behalf of theirrespective employer-members and entering into col-lective-bargaining agreements covering the employ-ees of their employer-members. The most recentcollective-bargaining agreement applicable to thePort of Baltimore was effective beginning on Octo-ber 1, 1977, although not agreed to and executeduntil on or about November 29, 1977, with an expi-ration date of September 30, 1980, Exhibit No. 2.VII: Chesapeake, a Maryland corporation, is en-gaged in the Port of Baltimore as a stevedoringcontractor and has been engaged by Lavino, the au-thorized steamship agent in the Port of Baltimorefor Hapag-Lloyd Lines, a steamship line, hereincalled Hapag, among others, for Chesapeake to load2 The paragraph numbers are from the stipulation.9 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand unload Hapag's oceangoing vessels in the Portof Baltimore, including the releasing of import con-tainers owned or leased by Hapag.VIII: During the past twelve months, a repre-sentative period, Chesapeake received more than$50,000 for services rendered in connection with thetransportation of cargo of oceangoing vessels in in-terstate and foreign commerce.IX: Ceres, an Illinois corporation, in engaged inthe Port of Baltimore as a stevedoring contractorand has been engaged by Norton, Lilly & Co., Inc.,herein called Norton, a steamship agency, which isthe authorized steamship agent in the Port of Balti-more for Black Sea Shipping Co., a steamship line,herein called Blasco, among others, for Ceres toload and unload Blasco's oceangoing vessels in thePort of Baltimore, including the receipt of exportcontainers owned or leased by Blasco.X: During the past twelve months, a representa-tive period, Ceres received more than $50,000 forservices rendered in connection with the transporta-tion of cargo by oceangoing vessels in interstate andforeign commerce.XI: At all times material herein, Terminal andemployer-members of STA, including Chesapeakeand Ceres are, and each has been, an "employer" asdefined in Section 2(2) if the Act, engaged in "com-merce" and in operations "affecting commerce" asdefined in Section 2(6) and (7) of the Act, respec-tively.XII: At all times material herein, InternationalLongshoremen's Association, Local 1429, AFL-CIO, herein called ILA Local 1429, InternationalBrotherhood of Teamsters, Local 570, herein calledTeamsters 570, International Brotherhood of Team-sters, Local 355, herein called Teamsters 355, Re-spondent International, Respondent District, Re-spondent Local 333 and Respondent Local 953 are,and each has been, labor organizations within themeaning of Section 2(5) of the Act.II. THE UNFAIR LABOR PRACTICESA. The IssueThe case involves the question of whether the Re-spondents' refusal to release certain cargo containers,their refusal to load other such containers aboard ship,and their instructions to employees of certain stevedoringcompanies in the Port of Baltimore not to release or notto handle the containers constituted violation of Section8(b)(4)(i) and (ii)(B) of the Act. The defense is that theRespondents were engaged in legitimate work preserva-tion protected by the Act.B. The FactsTerminal has operated warehouses for goods storagein Baltimore for many years, as well as engaging in localor intrastate trucking. About 1965, Terminal began to"strip" cargo containers (defined inter alia) and in 1967or 1968 began to "stuff" them (defined inter alia) at oneof its warehouses at the Dundalk Marine Terminalwithin the Port of Baltimore. Terminal has apparentlynever directly employed deep sea longshore labor. Ter-minal's stripping operations continued from their incep-tion to the present day without apparent interruptionuntil the instant controversy arose. Terminal's stuffingoperations were reduced substantially, if not totally dis-continued, for a time, about 1971, due to asserted refusalsby longshoremen at the Baltimore piers to handle con-tainers stuffed by Terminal. During succeeding yearsTerminal stuffed containers sporadically and on a greatlyreduced basis.3The parties stipulated to the following additional facts,which I find and adopt:4XIV: Terminal, at all times material herein hasbeen a family owned corporation with all stock heldby J. T. Menzies and A. R. Menzies, brothers, noneof whom have any interest in, or ownership of, anystevedoring contractor, steamship line or steamshipagency or any member of STA5which is signatoryto any collective bargaining agreements withRespondent[s].XV: Terminal, currently in the greater Baltimore,Maryland, metropolitan area, operates four publicwarehouses all located within a radius of 50 miles ofthe Port of Baltimore consisting of the following:(a) Terminal's original operations commenced inor about 1893 and it had its first location at 211 E.Pleasant Street, a public warehouse, herein calledPleasant Street facility. At all times material herein,the employees at this location have been represent-ed by Teamsters 570. The most recent collective-bargaining agreement covering these employees ex-pires on December 31, 1979, Exhibit No. 3.(b) Terminal, in or about 1901, expanded its oper-ations to 1601 Thames Street, a public warehouse,herein called Thames Street facility. At all timesmaterial herein, the employees at this location havebeen represented jointly by ILA Local 1429 andRespondent International, under a separate terminalagreement known in the industry as a "short shoreagreement." The most recent collective-bargainingagreement covering these employers expires on orabout November 15, 1981, Exhibit No. 4.(c) Terminal, in or about 1974, expanded its oper-ations to 4715 Trident Court, herein called TridentCourt facility, a public warehouse. At all times ma-terial herein, the employees at this location havebeen represented by Teamsters 570. The mostrecent collective-bargaining agreement coveringthese employees expires on December 31, 1979, Ex-hibit No. 3, referred to above in paragraph XV,subparagraph (a).(d) In 1967, Terminal acquired from ModernStorage Company a public warehouse located at2700 Broening Highway within the confines of theDundalk Marine Terminal, a deep sea container-a These findings are from Ihe credited testimony of George J Adams,formerly president of Terminal, and John Menzies., presently vice presi-dent and general manager4 The paragraph numbers are from the stipulations Steamship Trade Association of Baltimore, Inc. See par V of thestipulation, iupra.10 INTERNATIONAL LONGSHOREMEN'S ASSOCIATION, AFL-CIObreak bulk terminal in the Port of Baltimore. Termi-nal's Dundalk Marine Terminal facility while locat-ed within the Dundalk Marine Terminal is in themiddle area of the terminal away from the pierareas by at least 500 or more yards. At all times ma-terial herein, the employees of Terminal assigned toits Dundalk Marine Terminal facility have been rep-resented jointly by ILA Local 1429 and RespondentInternational, under a separate terminal agreement.The most recent collective-bargaining agreementcovering these employees expires on or about No-vember 15, 1981, and is Exhibit No. 4, referred toabove, in paragraph XV, subparagraph (b).(e) Terminal, in or about 1900, commenced pro-viding local trucking services and at all times mate-rial herein at each location has been so engaged in-cluding the drayage of containers.XVI: Since on or about May 1, 1978, and con-tinuing down to the date of the entering into thisstipulation, Terminal has received full shipper loadsof containers containing fire bricks from the ownerof the contents Dolomitwerkes GMBH, a WestGerman corporation, herein called Dolomitwerkes.During the period of May 4, 1978, to March 12,1979, Terminal received approximately 423 contain-ers of the Dolomitwerkes fire brick, under 15 sepa-rate sets of shipping papers.XVII: On or about March 16, 1979, 66 metalcontainers owned by or under long term lease toHapag,6which had been furnished to Dolo-mitwerkes for purpose of shipment of its fire brickto the Port of Baltimore, were unloaded from theoceangoing vessel known as "Stuttgart Express" byindividuals employed by Chesapeake,7who aremembers of, or represented by, Respondent, pursu-ant to the collective-bargaining agreement referredto above in paragraph VI, Exhibit No. 2. The ac-companying shipping papers, Exhibits Nos. 5 and 6,showed that said containers were to be leased byLavino8as steamship agent for Hapag throughChesapeake to Terminal as consignee for Dolo-mitwerkes.XVIII: On or about March 20, 1979,Respondent[s] instructed employee-members ofChesapeake not to release the 66 Dolomitwerkescontainers that had arrived aboard the oceangoingvessel "Stuttgart Express" which were to bestripped by employees of Terminal within a 50-mileradius of the Port of Baltimore because the shippingpapers, Exhibit Nos. 5 and 6, referred to above inparagraph XVII, did not contain the 30 day ware-housing language. As a result, Chesapeake employ-ee-members of Respondent[s] refused to release forapproximately 1-1/2 hours the 66 containers to theconsignee, Terminal, until the shipping papers werechanged to reflect that the contents-cargo (firebrick) of the containers were to be stored for 30days, Exhibit Nos. 7 and 8.s Hapag-Lloyd Lines, a steamship company, par. VII of the stipulation.7 Chesapeake Operating Company, a stevedoring contractor, par. VIIof the stipulation.' Lavino Shipping Co., a steamship agency, par V of the stipulationXIX: The 66 Dolomitwerkes containers of firebrick were stripped at Terminal's Thames Streetpublic warehouse by employees of Terminal repre-sented by ILA Local 1429 pursuant to the terminalcontract referred to above, in paragraph XV, sub-paragraph (b), Exhibit No. 4. A substantial amountof this fire brick was stored by Terminal at itspublic warehouse for a period of time of less than30 days at the direction of the customer.Respondent[s were] in fact not aware that any ofthe above cargo was to remain less than 30 days.XX: On or about January 1, 1979, Universal Cel-lulose, Ltd., herein called Universal, and Terminalentered into an agreement whereby Universalwould purchase and ship to Terminal scrap paperfor transshipment in containers to be furnished byoceangoing steamship lines. Without the knowledgeof Respondent[s] Terminal stuffed this scrap paperinto containers at either its Thames Street or Dun-dalk Marine Terminal facility with its own employ-ees represented by ILA Local 1429. Prior to Janu-ary, 1979, Universal processed its paper for export-ing by having its own employees stuff the contain-ers who were not represented by ILA or anotherILA Local Union.XXI: On or about April 1, 1979, four metal con-tainers were furnished to Terminal on behalf of Uni-versal by Norton9as steamship agent for Blacso'°through Ceres and were stuffed with freight of Uni-versal and no others, by the employees of Terminalrepresented by ILA Local 1429 at its DundalkMarine Terminal facility. These containers werethen transported to pier 6 of the Dundalk MarineTerminal, where they were accepted by Norton assteamship agent for Blasco through Ceres and wereto be loaded by Ceres onto an oceangoing vesselknown as the "Nikolay Ananjer," owned and oper-ated by Blasco. The work of loading containersupon oceangoing vessels, including the "NikolayAnanjer," has been performed, and would havebeen performed, by individuals employed by Ceres,who are members of, or represented byRespondent[s], pursuant to the collective-bargainingagreement referred to above in paragraph VI, Ex-hibit No. 2.XXII: On or about April 5, 1979, Respondent[s]instructed employee-members of Ceres and in-formed Ceres' management that they would notload the four Universal containers aboard theoceangoing vessel "Nikolay Ananjer" of Blasco be-cause they were not stuffed by deep sea ILA laborwithin a 50-mile radius of the Port of Baltimore. Asa result, Ceres employee-members of Respondent[s]refused to handle or load said containers aboard theoceangoing vessel "Nikolay Ananjer" which sailedon or about April 7, 1979, without the four Univer-sal containers.XXIII: At no time material herein has Terminal,Dolomitwerkes, Universal, A. W. Fenton Co., Inc.,A steamship agency, par IX of the stipulation.'o Black Sea Shipping Co.., a steamship line, par. IX of the stipulation.I1 DECISIONS OF NATIONAL LABOR RELATIONS BOARDherein called Fenton, or Franlig Forwarding Co.,Inc., herein called Franlig, been a member of STAor CONASA " nor in any manner a party to theaforesaid container agreement betweenRespondent[s] and STA, Exhibit No. 2, referred toabove in paragraph VI.XXIV: At all times material herein Terminal hasbeen a party to long term interchange agreementswith Hapag, Blasco, and other steamship linesthrough steamship agents of same, for the purposeof securing empty containers for drayage and/orstuffing and for the purpose of securing loaded con-tainers for the purpose of drayage and/or stripping.XXV: All of the containers referred to above inparagraphs XVIII and XXII were subject to thepayment of container royalties and other fringebenefit payments pursuant to the provisions of thecollective-bargaining agreement referred to above inparagraph VI, Exhibit No. 2, by Norton as agentfor Blasco and Lavino as agent for Hapag. In allsuch instances, the steamship agents were reim-bursed by their principal for the payments of saidroyalties and other payments referred to above.XXVI: In the case of import containers such asthe Dolomitwerkes containers they are taken off theship by ILA "deep sea" labor and placed in thecontainer yard maintained by Chesapeake as agentfor Lavino who is the agent for Hapag. Terminalreceives from the customs house broker, Fenton, aset of in-land shipping papers, one copy of which isa deliver-release order. This latter form is presentedto the clerk at the container yard by the Terminaldriver for release of the container, which form thecontainer yard clerk keeps. In addition, the contain-er yard clerk prepares for signature by the driverwho picks up the container for Terminal a TrailerInterchange Release, in the name of Lavino asagent for Hapag. Other documents are prepared byFenton and submitted to Lavino as agent forHapag.XXVII: In the case of export containers such asthe Universal containers, Universal contracts its for-eign freight forwarder, Franlig, and advises Franligthat it wants to make a booking for so many con-tainers for a certain port. Franlig as agent for Uni-versal decides which steamship line can fulfill Uni-versal's requirement and when Blasco is chosen,makes the booking via the Norton office in NewYork. Franlig is then given a booking numberwhich ultimately is given to Terminal. A driver onbehalf of Terminal goes to the container yard main-tained by Ceres as agent for Norton who is theagent for Blasco, and verbally gives the containeryard clerk the booking number. Upon verificationof the booking number by the container yard clerkan empty container is released to Terminal upon theexecution of a Trailer Interchange Release preparedby the container yard clerk in the name of Nortonas agent for Blasco, and signed by the Terminal" Council of North Atlantic Shipping Associations, par VI of thestipulation.driver. When the container has been stuffed it is re-turned to the container yard maintained by Ceres asagent for Norton who is the agent for Blasco. Thecontainer yard clerk is given a dock receipt by theTerminal driver which is prepared in the name ofthe foreign freight forwarder either by the foreignfreight forwarder or the company that stuffed thecontainer such as Terminal. Also another Trailer In-terchange Release is prepared by the container yardclerk in the name of Norton as agent for Blascowhich is signed by Terminal.XXVIII: The effect of the increased use of con-tainers for transporting oceangoing cargo in thePort of Baltimore and in other East Coast ports isto reduce the amount of available work for "deepsea" ILA labor.XXIX: It is the custom and practice of the mari-time industry including the Port of Baltimore thatshipping agents acting or behalf of their principals,the shipping companies, hive the authority to enterinto interchange agreements on behalf of the princi-pals and other transactions including but not limitedto the releasing of containers owned by the princi-pal to third parties.C. ContainerizationThe case is another in a series litigated over the pastdecade, most of them before the National Labor Rela-tions Board, involving efforts by United States long-shoremen, principally the International Longshoremen'sAssociation (ILA) on the east coast of the United States,to prevent containers'2from being stuffed (packed withcargo) or stripped (unpacked) by persons other thanlongshoremen at the pier (known as deep sea labor, andrepresented here by the ILA) who place the containersaboard ship.Containerization, a technological development of thepast quarter century, has resulted in substantial loss ofwork opportunities for longshoremen. Multiple pieces ofcargo or packages, which formerly were handled pieceby piece by longshoremen at the dock, are now oftenpacked in containers away from the dock by persons orfirms specializing in, and soliciting, such work, and whomay not employ deep sea ILA labor to perform thetask. ' 3D. The Container RulesClaims by the ILA that longshoremen were thus beingdeprived of work historically theirs has resulted in rulesregulating the use of containers, embodied in collective-bargaining contracts between the ILA and various of itssubdivisions and locals (including the organizations'2 Large receptacles, generally of metal and reusable, containingcargo, which are hoisted aboard ship for transport.a3 The history of the development of containerization, summarizedherein, and related events up to the present date are stated in detail in theopinion of the District of Columbia Court of Appeals in the case of Inter-national Longshoremen's Union. AFL-CIO [Houff Transfer. Inc.. New YorkShipping Association. Inc.]. 102 LRRM 2361 87 LC¶ 11,854 (D.C Cir.1979), (refered to herein as Associated-Houff-Dolphin), and cases cited infn. 15, infra.12 INTERNATIONAL LONGSHOREMEN'S ASSOCIATION, AFL-CIOnamed here as the Respondents) and steamship, stevedor-ing, and other employers involved in sea shipment ofgeneral cargo. Briefly, at the present time those rules, in-sofar as applicable to the instant controversy, requirethat, whenever cargo is to be stuffed in, or strippedfrom, containers within 50 miles of the transit port, thatwork must be done either by employees of the originatoror beneficial owner of the cargo, or by deep sea ILAlabor at the waterfront. Import container cargo which isstored in a bona fide public warehouse on which theconsignee pays service and storage fees for a minimumperiod of 30 days is exempt from the rules. The rulesprovide penalties, in the form of liquidated damages anddiscontinuance of service, for violation. The damages arepayable to a Container Royalty Fund to be used for theILA's pension and fringe benefit program.Rules governing the use of containers had their genesisin a 1959 collective-bargaining contract between theshipping industry and the ILA at the Port of New York.In return for the ILA's acceptance of containerizationthe employers have accepted a guaranteed annual wage,pension and benefit payments, and a system of royaltieson the use of containers. 4E. The LitigationThe development of containerization in the UnitedStates, the Respondent's efforts to combat or regulate it,and the enactment and refinement of container ruleshave been marked by litigation, most involving theNLRB. The principal cases on the Atlantic coast, includ-ing the port and (generally) the name of an employer in-volved, are given in the note below in chronologicalorder. The ILA International and/or locals or other af-filiates were respondents or defendants in each case.Unless otherwise noted, the case involved, in whole or inpart, alleged violations by the unions of Section 8(e)and/or Section 8(b)(4) of the National Labor RelationsAct. 14 Significant portions of the rules, from the current collective-bargain-ing agreement for the Port of Baltimore, are set out in "Appendix A"[omitted from publication]. Other portions contain provisions for adminis-tration and enforcement of the rules.i' NEW YORK: International Container Transport Corp. v. New YorkShipping Association, Inc, 426 F.2d 884 (2d Cir. 1970). Container rules inthe 1968 collective-bargaining agreement found not violative of the Sher-man Anti-Trust Act.NORFOLK: US. Naval Supply Center (Norfolk), 195 NLRB 273 (1972).NEW YORK: Balicer v. Longshoremen [Consolidated Express. Inc.], 364F.Supp. 205 (D.C.N.J. 1973), affd. 491 F.2d 748 (3d Cir. 1973); Balicer v.Longshoremen [Twin Express, Inc.], 86 LRRM 2559 (D.C.N.J. 1974) (in-junction actions in connection with the Consolidated Express and TwinExpress unfair labor practice case referred to below, 221 NLRB 956)NEW YORK: Consolidated Express, Inc., and Twin Express. Inc., 221NLRB 956 (1975), enfd. 537 F.2d 706 (2d Cir. 1976), cert. denied 429U.S. 1041 (1977), rehearing denied 430 U.S. 911 (1977); Consolidated, etal. v. ILA, 100 LRRM 3710 (3d Cir. 1979) (suit for damages under Sec.303 of the LMRA).BALTIMORE: Shipside Packing Company. Inc., 227 NLRB 654 (1976)(10(k) proceeding, awarding work of packing cargo in wooden boxes atShipside to Teamsters Local 311 rather than to the ILA, its Locals 333and 953, and its Atlantic Coast District); Shipside Packing Company. Inc.,227 NLRB 659 (1976).CAROLINA (PUERTO Ricol: San Juan Freight Forwarders. Inc. 226NLRB 34 (1976), enfd 560 F 2d 439 (Ist Cir. 1977)BALTIMORE, HAMPTON ROADS: Associated Transport. Inc.. Houff Trans-fer. Inc., 401 F.Supp. 1401 (D.C Va. 1975) (denying 10(1) injunction), re-In each of those cases before the NLRB involvingunfair labor practice charges, the Board held that thecontainer rules and efforts to enforce them by employersand/or the ILA and constituent locals or affiliates weredirected against neutral employers, and were consequent-ly violative of Section 8(e) and/or Section 8(b)(4)(B) ofthe Act. The Board found that the work at issue was notthe loading and unloading of ships, the traditional workof longshoremen, but the off-pier stripping and stuffingof containers. More specifically, the Board found stuffingand stripping of containers to be a new type of workwhich longshoremen had historically never done, andwhich they had no prescriptive right to perform. Conse-quently, the Board concluded that the ILA was engagedin work acquisition, and not in work preservation. TheBoard specifically rejected defense claims that the ruleswere intended to preserve work and thus were validunder principles enunciated in National Woodwork Manu-facturers Association, 386 U.S. 612 (1967), and AmericanBoiler Manufacturers Association, 404 F.2d 547 (8th Cir.1968).The Board has found similarly with respect to unionaction on the west coast of the United States involvingcontainerization. International Longshoremen's and Ware-housemen's Union, and Locals 10 and 13 (California Cart-age Company, Inc.), 208 NLRB 994 (1974) (finding viola-tions of Sec. 8(e) and 8(bX4)(B) in container rules andtheir enforcement by Pacific Maritime Association, anemployers' association, and the ILWU and its locals),enfd., petition for review denied 515 F.2d 1018 (D.C.Cir. 1975). 1 eThe actions which the Respondents took here, as sum-marized in paragraphs XVIII and XXII of the stipula-tion, supra, is of the kind interdicted by the Board.In each of those cases in which the Board's Ordercame before a U.S. Circuit Court of Appeals for reviewor enforcement, the Order was sustained, except in theAssociated-Houff-Dolphin cases in the District of Colum-bia. In the latter cases, unlike the ILWU decision in 515versed 548 F.2d 494 (4th Cir. 1977); 231 NLRB 351 (1977). NEW YORK:Dolphin Forwarding, Inc., 236 NLRB 525 (1978). Both NLRB Orders va-cated, denied enforcement, and remanded 102 LRRM 2361, 87 LC¶11l,854 (D.C. Cir. 1979), petition for hearing en banc filed October 19,1979.Jacksonville, Fl.: Puerto Rico Marine Management. Inc., 245 NLRB No.171 (1979). petition for review filed October 16, 1979, in the Fifth Cir-cuit.BALTIMORE: Beck Arabia. Ltd., 245 NLRB No. 172 (1979). Petition forreconsideration filed by ILA with the Board October 9, 1979, and a peti-tion for review filed in the Fourth Circuit October 10Except for the decision in International Longshoremen's and Warehouse-men's Union, 515 F.2d 1018, infra, the cases in the courts of appeals oncontainerization rules are also noted and analyzed in the Associated-Houff-Dolphin majority opinion of the District of Columbia Court of Appeals,102 LRRM at 2371-73.6 See also the following cases involving determination of jurisdiction-al disputes over stuffing and unstuffing containers in the Long Beach,Los Angeles, and San Francisco Bay areas: International Longshoremensand Warehousemen's Union, and Locals 13 and 63 (California CartageCompany. Inc., 208 NLRB 986 (1974). Brotherhood of Teamsters & AutoTruck Drivers Local No. 85. International Brotherhood of Teamsters. Chauf-feurs, Warehousemen & Helpers of America (Pacific Maritime Association),208 NLRB 1011 (1974); International Longshoremen's and Warehousemen'sUnion, and Locals 13 and 63 (California Cartage Company. Inc). 215NLRB 541 (1974).13 DECISIONS OF NATIONAL LABOR RELATIONS BOARDF.2d 1018, supra, the court of appeals found the Board'sinterpretation of the National Woodwork Decision errone-ous, judged the ILA's conduct to be legitimate workpreservation, concluded that the container rules werelegal and enforceable, and consequently denied enforce-ment of the Board's Orders. However, unless the actionwhich the Respondents took here can be differentiatedfrom that in the previous cases, a finding of violationmust be made at this stage of the proceeding. The Ad-ministrative Law Judge is required to follow and applyapplicable Board precedent and policy despite contraryauthority in the courts of appeals. 17F. The Respondent's ContentionsOver objection by the General Counsel and the Charg-ing Party, the Respondents introduced evidence at thehearing for the purpose of establishing additional newfacts represented to be of bearing on the principles in-volved. 18The sum of the Respondents' submission in that re-spect, as recapitulated in their brief, is as follows: (1)Terminal engaged in "admitted deception and subter-fuge" in obtaining empty containers for stuffing and im-ported containers for stripping, and misrepresented itswarehousing operations, in order to conceal its stuffingand stripping activities in violation of the container rules;(2) Terminal had no "proprietary right" in the containercargoes and deceitfully secured containers for the cargoinvolved in the Nikolay Ananjer incident, and packedthem in violation of port rules; (3) perhaps unlike the sit-uation in the Beck Arabic and Shipside Packing cases,supra, the owners and leasees of the containers here wereclearly vessel carriers bound by the collective-bargainingand shipping contracts; (4) containers are part of thehold of the ship, and are subject to the control of thecarrier's agent, unlike truck cargo, and are thus uniquelyreceptacles for maritime transportation; (5) historically atBaltimore longshoremen handled sugar (which is nowgenerally carried in liquid bulk) at the pier, at first in drybulk, and later in bags (break-bulk), they have also han-dled firebrick and scrap paper at the pier; (6) Terminal'sdeceptive practices disturbed the traditional patterns ofcargo handling in the Port of Baltimore; (7) Terminal'sconduct abused the Board's processes and the protectionof the Act; (8) the Regional Director by exercising norestraint in the face of Terminal's "tainted evidence"wronged the Respondents in issuing the complaint; and(9) royalties and backup guarantees for "short falls" infunding the Longshore Fringe Benefit Fund are to beborne, not by the agents, but by the carriers.17 Ranco. Inc. 109 NLRB 998, 1009, fn. 8 (1954); Insurance Agents' In-ternational Union (Prudential Insurance Company), 119 NLRB 768 (1957);Teamsters Local 390 (U & Me Transfer Co., 119 NLRB 852 (1957); NovakLogging Company, 119 NLRB 1573 (1958); Scherrer and Davisson LoggingCompany, 119 NLRB 1587 (1958); Iowa BeefPackers Inc., 144 NLRB 615(1963); Lena Company, 153 NLRB 1399 (1965); World Carpets of NewYork Inc., 188 NLRB 122 (1971); Ford Motor Company d/b/a Club Cal-Neva, 230 NLRB 716, fn. 12 (1977); Sierra Development Company (Chica-go Stamping Plant), 231 NLRB 22 (1977). Cf. N.L.R.B. v. Harrah's Club,403 F.2d 865 (9th Cir. 1968); Nello Pistoresi, et al., 203 NLRB 905, fn. 2(1973)."' The General Counsel's motion to strike such evidence, renewed inhis brief, is denied.G. Concluding FindingsUpon analysis I have concluded, similarly to the con-clusions of the Board in the Dolphin Forwarding case, 236NLRB 525,1gthat the Respondents' new facts do notmaterially alter either the factual pattern present in theprior cases, or the applicable legal conclusions.Terminal's asserted deception is of no evident material-ity. Although the findings made above indicate that Ter-minal performed stripping and stuffing work over thepast decade, I have not considered that fact as being ofany significant bearing on my determination here. Thevalidity or invalidity of the Respondents' actions (induce-ment of employees and restraint of employers in aid of aboycott of Terminal) is not dependent on whether Ter-minal had ever previously done such work. The issue inthis respect is whether the Respondents had historicallyperformed container work at Baltimore. The Board heldin the Shipside Packing, Houff Transfer, and Beck Arabiacases that the Respondents had not. Evidence establish-ing that Terminal did not either, or that it had not doneso with propriety, or with the knowledge of the Re-spondents, does not tend to establish that the Respond-ents had performed the work. By what means Terminalsecured container work is thus of no apparent bearing onthe problem. In any event, Terminal was not bound, con-tractually or otherwise, to accept or to observe the con-tainer rules, or the Respondents' methods of enforcingthem. Conduct of Terminal in violation of the rules or"admitted deception and subterfuge" by it to conceal its"violations" thus does not constitute a defense. Since therules, as applied to neutral employers, are illegal, viola-tion or subterfuge by neutrals to evade them cannottransform their enforcement, otherwise invalid, intosomething lawful. Efforts of the kind here involved toavoid the effects of unlawful conduct do not constitutethe use of tainted evidence oi an abuse of the Act or itsprocesses, disturbing as Terminal's conduct may havebeen to the traditional pattern of cargo handling in thePort of Baltimore. The most that can be said of Termi-nal's conduct in the matter, in aid of the Respondents, isthat their lack of knowledge of it bars a conclusion thatthe Respondents knowingly tolerated Terminal's disre-gard of the container rules. The fact that Terminal hadno "proprietary" rights in the containers which wereloaned to it by the carriers, or to the cargo itself, has nosubstantial material effect on the issue--which is simplythe legality of the Respondents' actions in dealing withwhat the Board deems to be neutral employers. Contain-ers being separable from a ship, they are scarcely anymore a structural characteristic of the vessel than theyare when carried on trucks. That prior to containeriza-tion longshoremen handled all break-bulk cargo at thepier has never been contested. The fact that they mayalso have done so concurrently with containerization ofthe same type of cargo away from the pier does not es-tablish a tradition of doing it exclusively, preponderantly,or even substantially at shipside. Upon reflection, I haveconcluded that the fact that the carriers, and not the'9 As the Board stated,. "... the few factual differences are withoutlegal significance." (236 NLRB at 526.)14 INTERNATIONAL LONGSHOREMEN'S ASSOCIATION, AFL-CIOagents, may bear ultimate responsibility for royalties,backup guarantees, and short falls in benefit funds doesnot essentially change the factual picture, or inferencesor conclusions to be drawn therefrom. Criticism of theRegional Director for issuing a complaint which is sub-stantiated under authority controlling at this stage of theproceeding is not an effective substitute for material evi-dence authorizing a different result.It is consequently concluded that by their actions de-tailed above in subsection 2, paragraphs XVIII andXXVII, the Respondents induced and encouraged em-ployees of Chesapeake Operating Company and CeresTerminals, Inc., to refuse to handle goods and to per-form services, and coerced and restrained Chesapeakeand Ceres, with an object of requiring Chesapeake,Ceres, and other persons engaged in commerce to ceasedoing business with The Terminal Corporation. Suchconduct is violative of Section 8(bX4)(i) and (ii)(B) of theAct.CONCLUSIONS OF LAW1. The Terminal Corporation, Chesapeake OperatingCompany, and Ceres Terminals, Inc., and each of them,are employers engaged in commerce and in operationsaffecting commerce within the meaning of Section 2(2),(6), and (7) of the Act.2. International Longshoremen's Association, AFL-CIO, International Longshoremen's Association, AtlanticCoast District, AFL-CIO, International Longshoremen'sAssociation, Local 333, AFL-CIO, International Long-shoremen's Association, Local 953, AFL-CIO, collec-tively referred to here as the Respondents, and each ofthem, are labor organizations within the meaning of Sec-tion 2(5) of the Act.3. By inducing and encouraging employees of Chesa-peake and Ceres, members of the Respondents, not tohandle goods consigned to or packed by Terminal, andby coercing and restraining Chesapeake and Ceres, withan object of forcing or requiring Chesapeake and Ceresto cease doing business with Terminal, the Respondentsengaged in unfair labor practices affecting commerce inviolation of Section 8(bX4)(i) and (iiXB) of the Act.THE REMEDYHaving found that the Respondents have engaged inunfair labor practices in violation of Section 8(b)(4)(i)and (iiXB) of the Act, it will be recommended that theRespondents, collectively and individually, be ordered tocease and desist from such unfair labor practices and totake certain affirmative action necessary to remedy andremove the effects of the unfair labor practices and effec-tuate the purposes of the Act.The Charging Party requests a broader remedy thanprescribed by the Board in previous container cases onthe ground that the Respondents have failed to bow tothe Board's authority, and have seized upon inconse-quential distinctions to force repeated litigation of thesame issues. Specifically, the Charging Party asks thatthe cease-and-desist order be made applicable to allpublic warehouses within a 50-mile radius of Baltimore,and that, in addition to the usual postings, the order bepublished in appropriate trade publications, including theJournal of Commerce, the Wall Street Journal, the Portof Baltimore Bulletin, and the Baltimore Sun. In addi-tion, it is requested that the Respondents be ordered topay the Charging Party's attorney fees and costs.The request is not adopted. The test for the impositionof such extraordinary remedies, as I understand the au-thorities, is whether the litigation is frivolous and unnec-essary, or the issues undebatable. Tiidee Products, Inc.,196 NLRB 158 (1972); Heck's Inc., 215 NLRB 765(1974); Oxford Structures, Ltd., 245 NLRB No. 151(1979). However one might have regarded the Respond-ents' persistence in their conduct and the litigation priorto the decision of the court of appeals in the Associated-Houff-Dolphin cases, that court's judgment rather con-vincingly establishes that, at least at this juncture, theissues are debatable and the litigation not frivolous.On the basis of the foregoing findings and conclusions,and the entire record in the case, and pursuant to Section10(c) of the Act, I issue the following recommended:ORDER20The Respondents, International Longshoremen's Asso-ciation, AFL-CIO, International Longshoremen's Asso-ciation, Atlantic Coast District, AFL-CIO, InternationalLongshoremen's Association, Local 333, AFL-CIO, In-ternational Longshoremen's Association, Local 953,AFL-CIO, individually and collectively, their officers,agents, and representatives, shall:I. Cease and desist from:(a) Inducing or encouraging individuals employed byChesapeake Operating Company, Ceres Terminals, Inc.,or any other persons engaged in commerce or in an in-dustry affecting commerce, to engage in a strike or refus-al in the course of their employment to use, manufacture,process, transport, or otherwise handle or work on anygoods, articles, materials, or commodities, or to performany services.(b) Threatening, coercing, or restraining ChesapeakeOperating Company, Ceres Terminals, Inc., or any otherpersons engaged in commerce or in an industry affectingcommerce, where an object thereof is to require theabove-named persons, or any other person, to ceaseusing, selling, handling, transporting, or otherwise deal-ing in the products of any other producer, processor, ormanufacturer, or to cease doing business with The Ter-minal Corporation, or any other person.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Notify members of International Longshoremen'sAssociation, AFL-CIO, International Longshoremen'sAssociation, Atlantic Coast District, AFL-CIO, Interna-tional Longshoremen's Association, Local 333, AFL-CIO, International Longshoremen's Association, Local953, AFL-CIO, that the Respondents have no objection20 In the event no exceptions are filed as provided by Sec 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.15 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto loading or unloading cargo that has been, or will be,packed or unpacked by The Terminal Corporation.(b) Notify members of International Longshoremen'sAssociation, AFL-CIO, International Longshoremen'sAssociation, Atlantic Coast District, AFL-CIO, Interna-tional Longshoremen's Association, Local 333, AFL-CIO, International Longshoremen's Association, Local953, AFL-CIO, that any previous instructions, orders,requests, or appeals which the Respondents have madeagainst loading or unloading cargo to, for, or from TheTerminal Corporation have been withdrawn.(c) Post at conspicuous places in the Respondents'business offices and meeting halls copies of the attachednotice marked "Appendix B."2tCopies of said notice, onI' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byforms provided by the Regional Director for Region 5,after being duly signed by the Respondents' representa-tives, shall be posted by the Respondents immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to members are customarilyposted. Reasonable steps shall be taken by the Respond-ents to insure that said notices are not altered, defaced,or covered by any other material.(d) Mail to the Regional Director for Region 5 suffi-cient signed copies of the aforementioned notice for post-ing by Chesapeake, Ceres, and Terminal, those compa-nies willing, at all places where notices to their respec-tive employees are customarily posted.(e) Notify the Regional Director for Region 5, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondents have taken to comply herewith.Order of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."16